Citation Nr: 0934494	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a spine disability (to 
include the cervical, thoracic, and lumbar segments).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the Veteran's application 
to reopen the claim for service connection for a spine 
disability.  The Veteran's disagreement with this rating 
decision led to this appeal.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.

The reopened claim for service connection for a spine 
disability (as the result of the instant Board decision) is 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
"spine problems" (spine disability) in a March 1998 rating 
decision.

2.  Evidence obtained since the March 1998 rating decision 
denying service connection for a spine disability is not 
cumulative of previously considered evidence, it relates to 
an unestablished fact necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating the 
claim. 




CONCLUSIONS OF LAW

1.  The March 1998 rating decision is final regarding service 
connection for a spine disability.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).

2.  New and material evidence has been received since the 
March 1998 rating decision regarding service connection for a 
spine disability; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

The Veteran has asserted that he has a spine disability 
attributable to service.  During the June 2009 Board hearing, 
the Veteran clarified that the disability that he claimed 
service connection presently was of the cervical, thoracic, 
and lumbar segments.

In an October 1996 rating decision, the RO denied, in 
essence, service connection for the spine.  In a March 1998 
rating decision, the RO again denied the claim for service 
connection for "spinal problems."  Although the RO noted 
the October 1996 rating decision, the RO denied the claim 
upon the merits without reference to whether new and material 
evidence had been received.  The Veteran did not appeal this 
March 1998 rating decision, and, therefore, the March 1998 
rating decision became final.  See 38 U.S.C.A. § 7105.

The Veteran filed an application to reopen the claim in March 
2006.  In the September 2006 rating decision on appeal, the 
RO found that new and material evidence had not been 
submitted sufficient to reopen the claim.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in March 1998.  At this stage, the credibility 
of new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In the March 1998 rating decision, the RO found that the 
evidence was "not considered sufficient" to establish a 
nexus between the Veteran's complaints of backache during 
service and his current back condition.  The RO noted that 
there were a number of years between the current back 
diagnosis and the Veteran's service and that the record 
showed multiple post-service back injuries.  At this time, 
the claims file also contained private medical opinions 
linking the current back disability to service.

Since the March 1998 rating decision, additional evidence has 
been associated with the claims file.  This evidence includes 
positive opinions written by a Dr. Z (initial used to protect 
privacy) in October 2006 and August 2007.  Opinions from this 
clinician were not previously of file. 

After review of these positive opinions, the Board finds that 
this evidence is new and material regarding in-service 
incurrence.  That is, there are additional positive nexus 
opinions not previously of record from a competent medical 
professional.  The evidence is neither cumulative nor 
redundant of the evidence of record at the time of the March 
1998 rating decision and this evidence raises a reasonable 
possibility of substantiating the claim.  The claim is 
reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for spine disability is 
reopened.  The appeal is granted to this extent only.


REMAND

Prior to adjudication of the reopened claim on the merits, 
additional development is required.  See 38 C.F.R. § 19.9 
(2008).

Review of the service treatment records reveals that the 
Veteran marked a history of recurrent back pain.  The 
clinician adding notes to this record reported that the 
Veteran had injured his back at the age of 13.  In the 
accompanying March 1969 report of medical examination, 
however, the clinical evaluation of the spine was normal.  
During service the Veteran sought treatment for a sore back 
in May 1969 and chronic back aches in November 1969.

The Veteran has testified that he had substantial injuries in 
service due to an accident on a ladder attached to an 
aircraft.  He stated, in essence, that he was not properly 
treated or diagnosed for this disability as the service 
hospital was not equipped to diagnose the spine disorder at 
issue.  At the time of the February 1970 separation 
examination, the Veteran again marked a history of recurrent 
back pain.  The clinical evaluation, however, was again 
reported as normal.  The clinician documented the pre-service 
injury, noting that this occurred when the Veteran was 14, 
and that there was a history of slipped discs.  The examiner 
also noted that the Veteran experienced occasional pain but 
there were no complications.  

The Board notes at this time that although there is some 
indication of a pre-service back injury, the Veteran is 
presumed to have been in sound condition at the time of 
entrance into service as his entrance clinical examination 
was normal.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The evidence does not clearly and unmistakably show that the 
Veteran had a pre-existing disability of the cervical, 
thoracic or lumbar spine and it is not contended otherwise.  
Thus, for service connection to be warranted, the evidence 
must indicate that the Veteran has a current spine disability 
that began during service or is causally linked to some 
incident of active duty, such as the contended trauma.  See 
38 C.F.R. § 3.303.

The claims file contains multiple private opinions that link 
a current back disability to the contended injury in service, 
beginning with an August 1996 opinion.  Although some of the 
records indicate review of relevant records, none of them 
indicate knowledge of the multiple post-service back injuries 
documented in the record.  In this regard, a June 1978 
private medical record shows that the Veteran's "story dated 
back to March 1974 [post-service] working as a mason" and 
refers to a back injury at this time.  A February 1992 VA 
general medical examination reveals that the Veteran injured 
his back in 1973 [post-service].  A June 1992 private 
treatment record indicates that the Veteran had "several 
injuries to his back, first of which was in 1974."  The 
clinician noted a history of subsequent post-service injuries 
in 1976 [fell 18 feet off of ladder]; 1980 [fell off a roof - 
"some 20 feet"]; 1982 [forced to the ground when a 500 lb. 
weight fell, hooked onto his jack, and pulling the Veteran to 
the ground]; and that these injuries were "complicated in 
1991 when he was involved in an automobile accident in which 
he apparently drove into a tree going some 40-50 mph."  In a 
November 1994 VA general medical examination, the examiner 
noted that the Veteran was initially seen in 1981 for upper 
back pain.  

After review of the record, the Board finds that the private 
positive nexus opinions of record do not indicate that they 
were formed after receipt of all the pertinent facts in this 
case, to include multiple post-service back injuries.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Upon 
remand, the Veteran should be scheduled for a VA examination 
that includes a review of the relevant evidence in the claims 
file and an opinion addressing the contended causal 
relationship that is supported by a well reasoned rationale.  
Id.; 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).
 
In addition, the Board is cognizant that the Veteran was 
issued a May 2006 VCAA notification letter.  As the claim has 
been reopened, however, the Board finds that the Veteran 
should be issued an additional letter that addresses the 
evidence needed to substantiate the reopened claim.  See 
38 C.F.R. § 3.159.

The Board further notes, that at the time of the June 2009 
Board hearing, the Veteran submitted an additional private 
medical opinion.  If the benefit remains denied, the 
subsequent supplemental statement of the case should include 
consideration of this evidence.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304.

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the claim for service connection for a spine 
disability must be obtained for inclusion in the record.  See 
38 C.F.R. § 3.159(c)(1)(2).
Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter regarding 
the reopened claim for service 
connection for spine disability.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the Veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
Veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the Veteran about the 
information and evidence the Veteran is 
expected to provide.

Further, the AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim for 
service connection for a spine 
disability must be obtained for 
inclusion in the record.  
3.  The Veteran should be scheduled for 
a VA examination to determine the 
nature, approximate onset date and 
etiology of any current spine disability 
(cervical, thoracic and lumbar) that may 
be present.  The claims file and a copy 
of this Board remand should be sent to 
the examiner.

Following a review of the service 
medical records, relevant post-service 
medical records [to include the 
documentation of post-service spine 
injuries and the positive private nexus 
opinions], the clinical examination, and 
any tests that are deemed necessary, the 
examiner should address the following 
question:

Is it at least as likely as not (50 
percent or higher degree of 
probability) that the Veteran has a 
current cervical, thoracic, lumbar 
or lumbosacral spine disability that 
began during service or is causally 
linked to any incident of active 
duty, to include trauma?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and provide a reason why an opinion would 
be speculative.

4.  Thereafter, the claim for service 
connection for a spine disability must 
be adjudicated on the basis of all of 
the evidence of record and all governing 
legal authority (i.e., on the merits; de 
novo adjudication).  

If the benefit sought on appeal remains 
denied, the Veteran must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


